Exhibit 10.3

Restricted Stock Award Agreement
Under the Bloomin’ Brands, Inc. 2012 Incentive Award Plan




Bloomin’ Brands, Inc. (the “Company”) hereby issues to the Participant an award
(the “Award”) of restricted Shares (the “Restricted Stock”). The Restricted
Stock shall be subject to the restrictions and other terms and conditions set
forth in the Bloomin’ Brands, Inc. 2012 Incentive Award Plan (the “Plan”) and
those set forth in this Agreement, including the Terms and Conditions of
Restricted Stock Award attached hereto as Exhibit A (collectively, the
“Agreement”). Any capitalized terms used in this Agreement and not defined
herein shall have the meanings ascribed to such terms in the Plan.


Award of Restricted Stock:


Participant Name:


Address:


Number of Shares of Restricted Stock:


Grant Date:


Vesting: Subject to the forfeiture and acceleration provisions in this Agreement
and the Plan, the Restricted Stock will vest according to the following
schedule:


<<INSERT VESTING SCHEDULE>>


The Participant, by signing below, acknowledges and agrees that the Restricted
Stock is granted under and governed by the terms, and subject to the conditions,
of this Agreement, including the Terms and Conditions of Restricted Stock Award
attached hereto as Exhibit A, and the Plan.


Participant
 
Bloomin’ Brands, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
Name
 
Title:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
 








601270751.1

--------------------------------------------------------------------------------



Exhibit A


Terms and Conditions of Restricted Stock Award
        
1.Condition to the Participant’s Rights Under this Agreement. This Agreement
shall not become effective, and the Participant shall have no rights with
respect to the Award or the Restricted Stock, unless and until the Participant
has fully executed this Agreement.


2.Vesting.     Subject in each case to the Participant’s Continuous Service
Status on each applicable vesting date, the shares of Restricted Stock awarded
under this Agreement shall vest in accordance with the schedules set forth
herein unless, prior to any vesting date set forth, the applicable shares of
Restricted Stock are forfeited or have become subject to accelerated vesting
under the terms and conditions of the Plan.


3.Termination of Continuous Service Status. If the Participant’s Continuous
Service Status terminates due to death or Disability, then all shares of
Restricted Stock that are not vested shall become immediately vested in full
upon such termination. If the Participant’s Continuous Service Status terminates
for any other reason, then all shares of Restricted Stock that are not vested at
the time such termination shall be automatically and immediately forfeited for
no consideration.


4.Change of Control. If a Change of Control occurs, then all shares of
Restricted Stock that remain unvested and have not been previously forfeited
shall become immediately vested in full upon such Change of Control.


5.Shares of Restricted Stock Non-Transferable. The Participant shall not
directly or indirectly sell, transfer, pledge, assign or otherwise encumber
unvested shares of Restricted Stock or any interest in them, or make any
commitment or agreement to do any of the foregoing, other than by will or by the
laws of descent and distribution.


6.Rights of a Shareholder; Dividends. The Participant shall be entitled to all
rights of a shareholder of the Company with respect to the shares of Restricted
Stock held by such Participant, including, without limitation, the right to vote
such shares and receive all dividends and other distributions paid with respect
to such shares. Notwithstanding the foregoing, any dividends or distributions
paid in Shares shall be subject to the same vesting and transfer restrictions
and other terms and conditions as the shares of Restricted Stock with respect to
which they were paid.


7.Miscellaneous Provisions.


(a)Incentive Plan. The shares of Restricted Stock are granted under and subject
to the terms and conditions of the Plan, which is incorporated herein and made
part hereof by this reference. In the event of a conflict between the terms of
the Plan and this Agreement, the terms of the Plan, as interpreted by the Board
or the Committee, shall govern. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.

601270751.1

--------------------------------------------------------------------------------



(b)Entire Agreement. This Agreement and the Plan constitute the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.


(c)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.



601270751.1